719 A.2d 978 (1998)
351 Md. 655
ATTORNEY GRIEVANCE COMMISSION OF MARYLAND, Petitioner,
v.
Leslie M. LEADER, Respondent.
Misc. Docket AG, No. 43, Sept. Term, 1998.
Court of Appeals of Maryland.
October 23, 1998.
ORDER
The Court having considered the Joint Petition for Suspension by Consent filed by the Petitioner and the Respondent, it is this 23rd day of October 1998.
ORDERED by the Court of Appeals of Maryland that the Petition be, and it is hereby, GRANTED. Leslie M. Leader is suspended from the practice of law in this State for sixty (60) days, said suspension to take effect thirty (30) days from the date of the Court's Order, and it is further
ORDERED, that within fourteen (14) days of the date of entry of this Order Leslie M. Leader shall:
a. File a notice of withdrawal as of the effective date of the suspension with every court, agency, or tribunal before which a matter is pending, together with a copy of the notices sent pursuant to paragraphs (c) and (d) of this Order, the client's or clients' place of residence, and the case caption and docket number of the client's or clients' proceedings;
b. Resign as of the effective date of the suspension all appointments as guardian, executor, *979 administrator, trustee, attorney-in-fact, or other fiduciary, attaching to the resignation a copy of the notices sent to the wards, heirs, or beneficiaries pursuant to paragraphs (c) and (d) of this Order, the place of residence of the wards, heirs, or beneficiaries, and the case caption and docket number of the proceedings, if any;
c. Provide notices to all clients and to all wards, heirs and beneficiaries that she has been suspended for sixty (60) days; that she is disqualified from acting as a lawyer after the effective date of the suspension; and that, if not represented by co-counsel, the client, ward, heir, or beneficiary should act promptly to substitute another lawyer or fiduciary or to seek legal advice elsewhere, calling attention to any urgency arising from the circumstances of the case;
d. Provide notices to counsel for all parties (or, in the absence of counsel, the parties) in pending matters that she has been suspended and, as a consequence, is disqualified from acting as a lawyer after the effective date of the suspension;
e. Make available to all clients being represented in pending matters any papers or other property to which they are entitled, calling attention to any urgency for obtaining the papers or property; f. Refund any part of any fee paid in advance that has not been earned; and
g. Properly disburse or otherwise transfer all client and fiduciary funds in her possession, custody or control.
All notices required shall be served by certified mail, return receipt requested, and it is further
ORDERED, that within twenty-one (21) days after the date of entry of this Order Leslie M. Leader shall file with the Office of the Bar Counsel an affidavit certifying that she has fully complied with the provisions of this Order. Appended to the affidavit of compliance shall be:
h. A copy of each form or notice, the name and addresses of the clients, wards, heirs, beneficiaries, attorneys, courts and agencies to which notices were sent, and all return receipts or returned mail received up to the date of the affidavit. Supplemental affidavits shall be filed covering subsequent return receipts and returned mail. Such names and addresses of clients shall remain confidential unless otherwise requested in writing by the lawyer or ordered by the Court;
i. A schedule showing the location, title and account number of every bank account designated as an IOLTA, client, trust or other fiduciary account and of every account in which Leslie M. Leader holds or held as of the entry date of this Order any client, trust or fiduciary funds;
j. A schedule describing her disposition of all client and fiduciary funds in her possession, custody or control as of the entry of this Order or thereafter;
k. Such proof of the proper distribution of such funds and the closing of such accounts as has been requested by Bar Counsel, including copies of checks and other instruments;
l. A list of all other state, federal and administrative jurisdictions to which she is admitted to practice; and
m. The residence or other street address where communications to her may thereafter be directed. She shall retain copies of all notices sent and shall maintain complete records of the steps taken to comply with the Order of suspension, and it is further
ORDERED, that termination of Respondent's suspension is further subject to Respondent having satisfied Bar Counsel that the following condition has been met:
Respondent shall have engaged, at her expense, a monitor, acceptable to Bar Counsel, who will oversee Respondent's practice of law, other than those matters where the Respondent is acting under the appointment of the Public Defender and is therefore otherwise subject to monitoring of the Public Defender's Office, for a period of two (2) years and to provide to Bar Counsel monthly reports for one (1) year and quarterly reports thereafter; and
n. It is further ordered that Judgment in the sum of $1,132.50 is entered against the Respondent in favor of Petitioner.
*980 ORDERED, that the Clerk of this Court shall remove the name of Leslie M. Leader from the register of attorneys in this Court, effective thirty (30) days from the date of this Order, until further order of this Court and certify that fact to the Trustees of the Clients' Security Trust Fund and all the clerks of all judicial tribunals in the State in accordance with Maryland Rule 16-713.